Exhibit 10.2

GOODMAN GLOBAL, INC.

2006 INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

Goodman Global, Inc., a Delaware corporation, (the “Company”), pursuant to its
2006 Incentive Award Plan (the “Plan”), hereby grants to the individual listed
below (“Participant”), the number of shares of the Company’s Common Stock set
forth below (the “Shares”). This Restricted Stock Award is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
(including without limitation the Restrictions on the Shares set forth in the
Restricted Stock Agreement) and the Plan, each of which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Grant Notice and the Restricted
Stock Agreement.

 

Participant:         Grant Date:        

Total Number of Shares of

Restricted Stock:

   shares      Purchase Price:        $0.00      Vesting Schedule:    [To be
specified in individual agreement]

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Agreement
and this Grant Notice. Participant has reviewed the Restricted Stock Agreement,
the Plan and this Grant Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice, the Restricted Stock Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator of the Plan upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock
Agreement. If Participant is married, his or her spouse has signed the Consent
of Spouse attached to this Grant Notice as Exhibit B.

 

GOODMAN GLOBAL, INC.:     PARTICIPANT: By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

      Address:  

 

    Address:  

 

 

 

     

 



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

GOODMAN GLOBAL, INC. RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached,
Goodman Global, Inc., a Delaware corporation (the “Company”) has granted to
Participant the right to receive the number of shares of Restricted Stock under
the 2006 Incentive Award Plan, as amended from time to time (the “Plan”), as set
forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1 Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Plan and the Grant Notice.

1.2 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1 Award of Restricted Stock.

(a) Award. In consideration of the Participant’s agreement to remain in the
service or employ of the Company or one of its Subsidiaries, and for other good
and valuable consideration which the Committee has determined exceeds the
aggregate par value of the Stock subject to the Award (as defined below), as of
the Grant Date, the Company issues to the Participant the Award described in
this Agreement (the “Award”). The number of shares of Restricted Stock (the
“Shares”) subject to the Award is set forth in the Grant Notice. The Participant
is an Independent Director, Employee or Consultant of the Company.

(b) Purchase Price; Book Entry Form. The purchase price of the Shares is set
forth on the Grant Notice. At the sole discretion of the Committee, the Shares
will be issued in either (i) uncertificated form, with the Shares recorded in
the name of the Participant in the books and records of the Company’s transfer
agent with appropriate notations regarding the restrictions on transfer imposed
pursuant to this Agreement, and upon vesting and the satisfaction of all
conditions set forth in Section 2.2(d), the Company shall cause certificates
representing the Shares to be issued to the Participant; or (ii) certificate
form pursuant to the terms of Sections 2.1(c) and (d).

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all restrictions on transfer imposed pursuant to this Agreement
lapse or shall have been removed and new certificates are issued, bear the
following legend (or such other legend as shall be determined by the Committee):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE

 

A-1



--------------------------------------------------------------------------------

UNDER THE TERMS OF THAT CERTAIN RESTRICTED STOCK AWARD AGREEMENT, DATED
[                         , 20    ] BY AND BETWEEN GOODMAN GLOBAL, INC. AND THE
REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.”

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint may retain physical custody of the certificates
representing the Shares until all of the restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him.

2.2 Restrictions.

(a) Forfeiture. Any Award which is not vested as of the date the Participant
ceases to be an Independent Director, Employee or Consultant of the Company or
one of its Subsidiaries shall thereupon be forfeited immediately and without any
further action by the Company. For purposes of this Agreement, “Restrictions”
shall mean the restrictions on sale or other transfer set forth in Section 3.2
and the exposure to forfeiture set forth in this Section 2.2(a).

(b) Vesting and Lapse of Restrictions. Subject to Sections 2.2(a) and 2.2(c),
the Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set forth on the Grant Notice.

(c) Acceleration of Vesting. Notwithstanding Sections 2.2(a) and 2.2(b),
pursuant to Section 11.2 of the Plan, the Award shall become fully vested and
all Restrictions applicable to such Award shall lapse in the event of a Change
in Control, in connection with which the successor corporation does not assume
the Award or substitute an equivalent right for the Award. Should the successor
corporation assume the Award or substitute an equivalent right, then no such
acceleration shall apply.

(d) Tax Withholding; Conditions to Issuance of Certificates. Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)):

(i) No new certificate shall be delivered to the Participant or his legal
representative unless and until the Participant or his legal representative
shall have paid to the Company the full amount of all federal and state
withholding or other taxes applicable to the taxable income of Participant
resulting from the grant of Shares or the lapse or removal of the Restrictions.

(ii) The Company shall not be required to issue or deliver any certificate or
certificates for any Shares prior to the fulfillment of all of the following
conditions: (A) the admission of the Shares to listing on all stock exchanges on
which such Common Stock is then listed, (B) the completion of any registration
or other qualification of the Shares under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or other
governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Committee shall, in its absolute discretion, determine to be necessary or
advisable and (D) the lapse of any such reasonable period of time following the
date the Restrictions lapse as the Committee may from time to time establish for
reasons of administrative convenience.

 

A-2



--------------------------------------------------------------------------------

ARTICLE III.

OTHER PROVISIONS

3.1 Section 83(b) Election. Participant understands that Section 83(a) of the
Code taxes as ordinary income the difference between the amount, if any, paid
for the shares of Common Stock and the Fair Market Value of such shares at the
time the Restrictions on such shares lapse. Participant understands that,
notwithstanding the preceding sentence, Participant may elect to be taxed at the
time of the Grant Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Grant Date. In the event
Participant files an 83(b) Election, Participant will recognize ordinary income
in an amount equal to the difference between the amount, if any, paid for the
shares of Common Stock and the Fair Market Value of such shares as of the Grant
Date. Participant further understands that an additional copy of such 83(b)
Election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE, THE INCOME TAX LAWS OF ANY
MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE
TAX CONSEQUENCES OF PARTICIPANT’S DEATH.

3.2 Restricted Stock Not Transferable. No Shares or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Participant or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 3.2 notwithstanding, with the consent of the
Committee, the Shares may be transferred to certain persons or entities related
to Participant, including but not limited to members of Participant’s family,
charitable institutions or trusts or other entities whose beneficiaries or
beneficial owners are members of Participant’s family or to such other persons
or entities as may be expressly approved by the Committee, pursuant to any such
conditions and procedures the Committee may require.

3.3 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date the Participant shall have all the rights of a stockholder with respect to
the Shares, subject to the Restrictions herein, including the right to vote the
Shares and the right to receive any cash or stock dividends paid to or made with
respect to the Shares; provided, however, that at the discretion of the Company,
and prior to the delivery of Shares, the Participant may be required to execute
a stockholders agreement in such form as shall be determined by the Company.

3.4 Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as an employee or
other service provider of the Company or any of its Subsidiaries.

3.5 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

A-3



--------------------------------------------------------------------------------

3.6 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

3.7 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of the Participant.

3.8 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 3.8, either party
may hereafter designate a different address for notices to be given to that
party. Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

3.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                                         , spouse of                     ,
have read and approve the foregoing Agreement. In consideration of issuing to my
spouse the shares of the common stock of Goodman Global, Inc. set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of Goodman Global, Inc. issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

Dated:                     ,           

 

  Signature of Spouse

 

B-1